                                           Case 4:21-cv-01031-JST Document 25 Filed 09/03/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    VIKRAM SRINIVASAN,                                   Case No. 21-cv-01031-JST
                                                         Appellant,
                                   8
                                                                                             ORDER DISMISSING CASE
                                                  v.
                                   9

                                  10    WEDGEWOOD, LLC, et al.,
                                                         Appellees.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13             Appellees have suggested that this case is moot and should be dismissed. ECF No. 23.

                                  14   The Court ordered that any party objecting to dismissal shall file objections by September 1, 2021,

                                  15   and provided that “[i]f no objections are received, the Court will dismiss this case as moot.” ECF

                                  16   No. 24.

                                  17             The deadline to file objections has passed, and no objections have been received.

                                  18   Accordingly, this case is dismissed as moot.
                                  19             The Clerk shall enter judgment and close the file.

                                  20             IT IS SO ORDERED.

                                  21   Dated: September 3, 2021
                                                                                         ______________________________________
                                  22
                                                                                                       JON S. TIGAR
                                  23                                                             United States District Judge

                                  24

                                  25

                                  26
                                  27

                                  28
